Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered on May 30, 1989, convicting defendant, after a trial by jury, of manslaughter in the second degree and criminal possession of a weapon in the fourth degree and sentencing defendant to concurrent indeterminate terms of imprisonment of 5 to 15 years and one year, respectively, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.